UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7525



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT ALLEN TAYLOR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CR-99-567-S)


Submitted:   November 29, 2001         Decided:     December 10, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Allen Taylor, Appellant Pro Se. Joseph Lee Evans, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Allen Taylor appeals from the district court’s order

denying his motion filed under Fed. R. Crim. P. 35(b).      We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     United States v. Taylor, No. CR-99-567-S (D. Md.

Aug. 15, 2001).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2